 568DECISIONSOF NATIONALLABOR RELATIONS BOARDSheet Metal Workers International Association LocalNo. 2, AFL-CIOandFarmer&Sipes,Inc. d/b/aRain-Flow of KansasCity. Case 17-CP-131February 1, 1973DECISION AND ORDERBy MEMBERSFANNING, KENNEDY, ANDPENELLOOn October3,1972,Administrative Law JudgeJerryB. Stone issued the attached Decision in thisproceeding.Thereafter,General Counsel filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings,findings, andconclusions of the Administrative Law Judge asmodified herein and to dismiss the complaint in itsentirety.We agree with the ultimate conclusion of theAdministrative Law Judge that the General Counselhas not established that Respondent has violatedSection 8(b)(7)(A) of theAct, but for the reasonshere recited.The complaint alleges that the Respondent in May1972 engaged in recognitional picketing at a con-structionprojectwhere the Employer,ChargingParty here,had lawfully recognized District 50,United Allied Technical Workers of America andCanada as the representative of its employees, and "aquestion concerning the representation of saidemployees under Section 9(c) of the Act could notappropriately be raised"within the meaning ofSection 8(b)(7)(A).To supportthe allegation the General Counselintroduced into evidence an agreement betweenRain-Flow and District 50. This is a one-pagedocument dated October 1, 1971, with an Appendix"A" specifying hourly wage rates as of"10/1/71" forgutter journeymen,gutter helpers,and apprentices. Itadopts the terms of an existing contract-effectiveNovember3, 1970,toNovember2, 1972-betweenDistrict 50 and the United Contractors Council.'The Administrative Law Judge dismissed on theRain-Flow became a member of the Council in October 1971Appendix B, entitled"Supplemental Agreement,"also executed October 1,1971, lists certain exceptions from the existing contract with the Council,including the definition of the workday as starting and ending an hourearlier,deletion of various apprenticeship obligations,elimination of aprovision to deduct part of the health and welfare payments from employeeholiday and vacation benefits.etcThe 8-day union-security provision fornewly hired employees and the exclusion of "office and clerical employees,professional employees and guards and supervisors" from the bargainingtheory that in the construction industry a contractcreates no presumption of majority such as wouldbar a rival petition or satisfy the final clause ofSection 8(b)(7)(A).We do not reach that issue in thiscase inasmuch as the contract,as administered,shows a lack of stabilityin the bargaining relation-ship and would not, in our view,prevent a questionconcerning representation being raised under Section9(c) of the Act. Accordingly, we shall dismiss on thisgroundalone.2The manner of applying the contract with District50 was described by the testimony of Rain-Flow'spresident, Farmer. Though served, District 50 didnot appear at the hearing. Farmer testified that at thetime of hearing there were eight employees,of whom"four or five" were members. Concerning theircompensation he testified that all full-time employeeswork on a piecework basis except for hangingdownspouts, but that part-time employees-"most ofthem college personnel"-are hourly paid, at lessthan contract scale.He stated that the contract ratewould be paid "if they were in the Union. Part areand part are not."3 Farmer admitted that part-timeemployees do some guttering work and that thecontract by its terms applies to all employees listed inAppendix A, but in his view part-time employees arecasuals rather than gutter helpers or gutter journey-men. He explained the piecework rate as based on aspecific sum per lineal foot of gutter produced from amobile fabricating unit,a paybasis that means noovertime is paid; also that District 50 has noobjection to how employees are paid "as long as theyare paid what the union contract calls for per houron a weekly basis." No signed memorandumregarding this arrangement was offered. Farmer alsotestified that employees receive no compensationfrom the time of reporting to the warehouse untilthey get to the job, or for the time after they leave ajob until they arrive at the warehouse. A formeremployee testified that he averaged 10 hours a dayunder the piecework system; the other employeewitness testified that he averaged more than 8 hoursa day.Thus, the contract has not been applied at all tononmembers and, as to members, significant con-tractualprovisions have not been implemented,without objection by District 50. These include thehourly rates of pay set out in Appendix A, whichunit are among the provisions of the contract not excepted2See LocalUnionNo42, Laborers International Unionof NorthAmerica,AFL-CIO (R 8i E Asphalt Service, Inc),185NLRB No34;EmanuelBirnbaum andJohnW Jones d/bla Silver Lake Nursing Home,178 NLRB478.3Rain-Flow islocated in Kansas City, Kansas,a right-to-work StateThe picketing occurred at a Missourijobsite.Employee Loomis testifiedthat he wastold bythe Company that he could join the Union but did nothave to "in Kansas "201NLRB No. 88 SHEET METALWORKERS,LOCAL 2569have been supplanted by piecework rates for fabri-cating and installing guttering; the provisions forcompensation for overtime after an 8-hour dayand/or a 40-hour week; the provision that all timespent driving the company truck from the shop to thejob will be done within the working day and paid for;and the provision specifying that "All wage rates notherein provided for shall be determined and estab-lished by collective bargaining . . . . Schedule ofwage rates shall be attached hereto and made part ofthis agreement."We conclude that at the time ofRespondent's picketing a question concerning repre-sentation could appropriately have been raised underSection9(c)of the Act, hence under Section8(b)(7)(A) the Respondent was not prohibited fromengaging in this concerted activity.4ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint be, and it hereby is,dismissed in its entirety.The picketing was stopped when Respondent received notice of thefilingofthe chargeDECISIONSTATEMENT OF THE CASEJERRY B. STONE, Administrative Law Judge: Thisproceeding, under Section 10(b) of the National LaborRelations Act, as amended, was teed pursuant to duenotice on July 20, 1971, at KansasCity,Missouri.The original charge was filed on May 19, 1972. Theamended charge was filed on June 7, 1972. The complaintin this matter was issued on June 9, 1972. The issuesconcern whether or not Respondent has violated Section8(b)(7)(A) of the Act.All parties were afforded full opportunity to participatein the proceeding. Beefs have been filed by the GeneralCounsel and the Respondent and have been considered.Upon the entire record in the case and from myobservation of witnesses, I hereby make the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERThe facts are based on the credited testimony of FredFarmer,Jr.Farmer&Sipes,Inc., d/b/a Rain-Flow ofKansasCity,the Employer herein,is a Kansas corporationengaged in the building and construction industry, fabri-cating and installing guttering,with its principal place ofbusiness at KansasCity,Kansas. The Employer in thecourse and conduct of its business annually purchasesmaterials and supplies valued in excess of $50,000 directlyfrom outside the State of Kansas. Based on the foregoing,it isconcluded and found that the Employeris now, and atall times material herein has been,an employer engaged incommerce within the meaning of Section 2(6) and 2(7) ofthe Act.II.THE LABORORGANIZATION INVOLVEDThe facts are based on the pleadings and admissionstherein.SheetMetalWorkers International AssociationLocal No. 2, AFL-CIO, the Respondent,is now,and at alltimes material herein has been,a labor organization withinthe meaning of Section 2(5) of the Act.It is so concludedand found.III.THE ALLEGED UNFAIR LABOR PRACTICESThe question presented in this case is whether theRespondent,SheetMetal Workers International Associa-tion Local No. 2, AFL-CIO, violated Section 8(b)(7XA) ofthe Act,by picketing the Employer,Farmer & Sipes, Inc.,d/b/a Rain-Flow of Kansas City, on May 4, 5, 8, and 9,1972.The facts are undisputed that(1)theEmployer isengaged in the building and construction industry in thefabrication and installation of guttering, (2) the Employersinceon oraboutMay 3, 1972, and continuing to date, hasbeen engaged in fabricating and installing metal gutteringat a project at the Tiffany Manor Constructionsitelocatedon NW. 80th Terrace, Kansas City, Missouri, (3) theEmployer,at all times material herein,employed certainemployees performing fabrication and installation of metalguttering at the aforesaid project, (4) the Respondent onMay 4, 5, 8, and 9, 1972, picketed the Employer and causedsaid Employer to be picketed at said project; and (5) theRespondent,at the time of such picketing,was not thecertified or recognized collective-bargaining representativeof the employees of the Employer.The facts are undisputed that at the time of saidpicketingRespondent's pickets carried signs bearing thefollowing legend:NOTICE TOTHE PUBLICTHIS NOTICEISADDRESSEDONLY TO THEGENERAL PUBLIC AND NOT TO ANY EMPLOY-ER OR EMPLOYEES SHEET METAL WORKBEING PERFORMED ON THIS JOB BYRAIN-FLOWof Kansas CityISNOT BEING DONE BY BUILDING TRADESSHEET METAL WORKERS THE SAID EMPLOY-ER DOES NOT HAVE A BARGAINING CON-TRACT WITH THE BELOW NAMED LABORORGANIZATION AND AS A RESULT THEREOF,THE PREVAILING RATES OF PAY & CONDI-TIONS FOR SHEET METAL WORKERS ARENOT BEING MET BY SAID EMPLOYER!SHEET METAL WORKERS LOCAL NO. 2,of KansasCity and Vicinity A.F.L.-C.I.O.The factsalso revealthatthe Respondent had sent a 570DECISIONSOF NATIONALLABOR RELATIONS BOARDregistered letter to the Employer on January 21, 1972, toVery truly yours,the following effect:January 21, 1972Robert J. DyeMr.Fred Farmer, Jr. Rain Flow of Kansas City 8004Business Manager1/2 Leavenworth Road Kansas City, Ks. 66109Sheet Metal Workers' Union No. 2CERTIFIED MAIL NO. 633911RJD:dhCertified Mail No. 633911Dear Sir:The undersigned Sheet Metal Workers' Local No. 2 ofKansas City and Vicinity, AFL-CIO,claims jurisdic-tion of sheet metal work in Wyandotte and JohnsonCounties in Kansas. Also Jackson, Cass, Platte andClay Counties in Missouri. You are presently perform-ing such gutterworkin these counties.The members of this organization, who are employedin sheet metal work in the Greater Kansas City areapresently receive a $8.22 1/2 per hour basic wage rateplus other fringe benefits.We have been investigatingthe wage rates of your employees who are performingsheetmetal work in the aforesaid Counties. We findthat your said employees are being paid rates belowunion scale for sheet metal workers and thatthey haveless favorable working conditions.We, herewith, advise you that this Labor Organizationintends to use picket signs and otherwise publicize tothe general public that your company does not have acontract with this union, for the sole purpose of lettingthe general public know that your company is main-taining substandard wage rates and working conditionsfor the persons performing sheet metal work on thisaforesaid project.We wish to make it entirely clear to your company thatthisLaborOrganization is not making any demands onyour company. This Unionis not claiming to representany of your employees. We are not, in any way,requesting or demanding that they join our Umon orthat you, in any way, seek to interfere with the rights ofyour employees to decide upon what Union, if any,they desire to have represent them.Our picketing is in now way intended,nor is it anattempt, to induce or encourage any of your employees,or employees of any other employer, to engage inrefusal to work, transport or otherwise handle or workon any goods, materials, etc. We are not requesting orencouraging any employees to cease performing, or torefuse to perform any services. The said picketing is notintended to interfere with any of the work, deliveries orany other activity at your project.We again state that we desire only to exercise the rightof this labor organization to publicize the fact that yourcompany does not have a collective bargaining agree-ment with this Union,covering the wages, hours andother conditions of employment of the persons per-forming sheet metal work on your project and for thesole purpose of letting the general public know that as aresult thereof,your companyismaintaining sub-stand-ard wage rates and working conditions for the personsperformingsheetmetalwork on your said project.iIn addition to the foregoing there is disputed evidence asto whether Respondent,by itsagents, had written otherletters to the Employer and had had oral conversationswith officials of the Employer and employees of theEmployer bearing upon its motivation for said picketing.Further,there is dispute as to a conversation that occurredbetween one of Respondent's agents and an official ofanother Employer,and as to the bearing such conversationmight have as to revealing the motive and object of suchpicketing.The General Counsel alleges and contends that thepicketing involved in this proceeding was for unlawfulobjects.Thus the General Counsel's complaint alleged ineffect that Respondent's picketing was with the objectthereof being (1) to force or require the Employer torecognize and bargain with the Respondent as collective-bargaining representative of the employees of the Employ-er, or (2) to force or require said employees to accept orselect the Respondent as their collective-bargaining repre-sentative.Ido not find it necessary to determine whether or notRespondent's picketing was for the objects contended bytheGeneral Counsel.Essential to the General Counsel'scontention of conduct violative of Section 8(bx7)(A) is theestablishment that such picketing occurred "where theemployer has lawfully recognized in accordance with thisAct any otherlabor organization and a question concern-ing representation may not appropriately be raised underSection 9(c) of the Act." iThe General Counsel has not sustained his burden ofproof with respect to this essential part of the elements ofproof.It is,therefore, not necessary to determine the"objects" of the picketing otherwise.The General Counsel'scomplaint alleges that "TheRespondent engaged in the activity described in paragraph5 above,where the Employer has, in accordance with theAct, lawfully recognized District 50, United Allied andTechnicalWorkers of America and Canada as therepresentativeof certain employees of the Employer(including those referred to above in paragraph 4(b)) forcollective bargaining purposes, and a question concerningthe representation of such employees under Section 9(c) ofthe Act could not appropriatelybe raised at the time ofsuch activity."The facts reveal that the Employer and District 50,United Allied and Technical Workers of America andCanada,entered into a collective-bargaining agreement onOctober 1, 1971. Such collective-bargaining agreement (1)provided in effect that the Employer recognized District 50as the exclusive collective-bargaining representative of theemployees involved in the work picketed in this proceedingand (2)consisted of a written agreement as to terms andQuoted from Sec. 8(b)(7)(A) of the Act. SHEET METALWORKERS,LOCAL 2571conditions of employment of such employees. The factssubmitted (1) raise a question as to whether in practice theparties have construed the contract to cover all employeesproperly in the appropriate bargaining unit and (2) raise aquestion as to whether in real effect said contract has beenconstrued as a "members only" contract. As indicated, it isnot necessary to resolve such issue in this case.The facts reveal that the Employer herein is engaged inthe building and construction industry. Such an employerispermitted by law (Sec. 8(f) of the Act) to enter into acollective-bargaining agreement with a labor organizationeven though "the majority status of such labor organiza-tion has not been established under the provisions ofSection 9 of this Act prior to the making of suchagreement." For such reason, there is no presumption thatthe collective-bargaining agreement entered into on Octo-ber 1, 1971, by the Employer and District 50 was anagreement entered into at such time as District 50 had anestablished majority status within the meaning of Section 9of the Act. No evidence has been offered otherwise toestablish that District 50 was in fact the representative ofthe majority of the employees in the appropriate collective-bargaining unit at the time the October 1, 1971, contractwas executed. Section 8(f) of the Act further provides "thatany agreement which would be invalid, but for clause (1) ofthis subsection,2 shall not be a bar to a petition filedpursuant to Section 9(c) or 9(e)."The General Counsel citesLocal No. 8280 United MineWorkers of America Leatherwood No. 1 Mine of BlueDiamond Coal Company, et al.,166NLRB 271, andLaborers 1298, AFL-CIO (Roman Stone Construction Co.),153NLRB 659, as supporting his contention that thevalidity of the recognition of District 50 and the collective-bargaining agreement between Rain-Flow and District 50cannot be attacked because of Section 10(b) and theabsence of a timely charge. TheLeatherwoodcase isdistinguishable from the instant case in that theLeather-woodcase does not involve the building and constructionindustry.The Board in theLeatherwoodcase does uselanguage to the effect that it considered itself controlled byits decision in theRoman Stonecase that the term "lawfullyrecognized" in Section 8(b)(7)(A) was meant to include allbargaining relationships immune from attack under Sec-tion 8(b)(7)(A) of the Act.2Such clauserefersto the fact that the failure of establishment ofmajority status of the labor organization under Sec. 9 of the Act does notmake unlawful such building and construction industry collective-bargain-ing agreements.3Considering the facts of RomanStoneand the Board's language inRoman StoneandLeatherwood,Ido not interpret those cases as meaningthat the Board contemplated that an 8(f) collective-bargaining agreementwherein a union was lawfully recognized is immune from attack.AssumingGeneral Counsel's interpretation of such cases, it is clear that the clearTheRoman Stonecase is distinguishable from the instantcase in that the pleadings revealed nodenialoflawfulrecognitionof the union involved in the bargainingrelationship with the Employer.Further,it isnotedthat thebargaining relationship inRoman Stonecommenced in1950 before the event of the permissive 8(f) Building andConstruction prehire agreements.Thus,the presumptionexistedof a valid majority designated union beingaccordedrecognition.I am persuadedthat theBoard's decisions in R. J.SmithConstructionCo., Inc.,191NLRB No.. 135,andRuttmanConstructionCompany,191 NLRB No. 136,are controllingin the instant case and that in the Building and Construc-tionIndustry thereisno presumption that a contract inand of itself creates a presumption that the Union is themajoritydesignated exclusive bargaining representative.3Considering the foregoing,it is clear,and I conclude andfind that the General Counsel has not established that aquestion concerning representation could not appropriate-ly have beenraised under Section 9(c) of the Act at thetime of the complained of picketing.It follows that theGeneral Counsel has not established that Respondent hasviolated Section8(b)(7)(A) of the Act.Upon the basisof the above findings of fact and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1.Farmer & Sipes,Inc., d/b/a Rain-Flow of KansasCity,isan employer engaged in commerce within themeaning of Section 2(6) and(7) of the Act.2.SheetMetalWorkers InternationalAssociationLocal No. 2, AFL-CIO, is and has been at all timesmaterial herein,a labor organization within the meaning ofSection 2(5) of the Act.Upon the basis of the above findings of fact,conclusionsof law,and the entire record,and pursuant to Section 10(c)of the Act,Ihereby issue the following recommended:ORDER4The complaint in this proceeding is dismissed in itsentirety.language of theR.J.SmithandRudmancases would constitute anoverruling thereof,at least subsilentio.4 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations,be adopted by the Board and becomeits findings,conclusions, and Order,and all objections thereto shall bedeemed waived for all purposes.